DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 8-11, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bose et al. (U.S. Publication 2008/0256345) , hereinafter Bose.

Referring to claim 8, Bose teaches, as claimed, a method comprising: 



adding the uncertainty value (confidence bits, see Paragraph 21) of the branch prediction (predicts a branch)  to an accumulated uncertainty counter (see Fig. 2, ADDER 250 via 235) associated with the branch predictor (BRU); and 

throttling operations (see Fig. 1, Throttle Controller 200 and Fig. 2, Fetch Throttle State Machine 230) of the branch predictor based on the accumulated uncertainty counter exceeding one or more uncertainty thresholds (see Fig. 4, Step 445).

As to claim 9, Bose teaches the method of claim 8, wherein adding the uncertainty value of the branch prediction further comprises: incrementing (sums the number, see Paragraph 15) the accumulated uncertainty counter (see Fig. 2, ADDER 250) at a back end (see Fig. 1, THROTTLE signal to Fetcher 110; Note, given that a branch prediction pipeline is a line comprising Fetcher 110, Decoder 115, Sequencer 117, BRU 135, and Completion 145, the THROTTLE signal based on ADDER 250 is at the back end relative to Completion 145) of a branch prediction pipeline (see Fig. 1, Fetcher 110, Decoder 115, Sequencer 117, BRU 135, and Completion 145) of the branch predictor (BRU).  



As to claim 11, Bose teaches the method of claim 8, wherein throttling operations of the branch predictor further comprises: reducing a prediction rate (slow the rate of instruction fetching, see Paragraph 26; Note, slowing down instruction fetching directly slows down prediction rate because it slows down having to predict the branches for the instructions) for a first execution thread (instructions, see Paragraph 5) based on the accumulated uncertainty counter exceeding the one or more uncertainty thresholds (see Fig. 4, Step 445).  

As to claim 15, Bose teaches the method of claim 8, further comprising: assigning a confidence level to the branch prediction; and assigning the uncertainty value (1 or 0, see Paragraph 18) to the branch prediction based at least in part on the confidence level (low confidence, see Paragraph 18).

Referring to claim 16, Bose teaches, as claimed, a method comprising: 

Incrementing (sums the number, see Paragraph 15), at an uncertainty accumulator (see Fig. 2, Control Logic 225) of a branch prediction pipeline (see 

arbitrating (see Fig. 2, Comparator 255), based at least in part on a determination that the accumulated uncertainty counter (see Fig. 2, Adder (POPCOUNT) 250)  exceeds one or more uncertainty thresholds (see Fig. 2, Programmable Threshold 260), between a plurality of execution threads (see Fig. 2, Branch Inst. Queue (BIQ) 205).

As to claim 20, Bose teaches the method of claim 16, further comprising: assigning a confidence level (confidence bits, see Paragraph 21) to a branch prediction (predicts a branch, see Fig. 1, BRU 135 and see Paragraph 17) generated by the branch prediction pipeline (see Fig. 1, Throttle Controller 200 and Fig. 2, Fetch Throttle State Machine 230); and assigning the uncertainty value to the branch prediction based at least in part on the confidence level (low confidence, see Paragraph 18).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bose in view of Greenhalgh (U.S. Publication 2019/0303160), hereinafter Greenhalgh.

Referring to claim 1, Bose teaches, as claimed, a processor (see Fig. 1, Processor) comprising: 

a branch predictor (predicts a branch, see Fig. 1, BRU 135 and see Paragraph 17); 

a branch prediction pipeline (see Fig. 1, Fetcher 110, Decoder 115, Sequencer 117, BRU 135, and Completion 145) including a throttle unit (see Fig. 1, Throttle Controller 200 and Fig. 2, Fetch Throttle State Machine 230) and an uncertainty accumulator (see Fig. 2, Control Logic 225); wherein: 



the uncertainty accumulator (Control Logic 225)  is configured to add the uncertainty value (confidence bits) for each of the plurality of branch predictions to an accumulated uncertainty counter (see Fig. 2, ADDER 250 via 235) associated with the uncertainty accumulator; and 

the throttle unit (Throttle State Machine 230) is configured to throttle operations of the branch prediction pipeline based on the accumulated uncertainty counter (see Fig. 4, Step 445).

Bose does not disclose expressly including one or more branch target buffer (BTB) tables.

Greenhalgh does disclose including one or more branch target buffer (BTB) tables (see Fig. 3, BTB 304).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate BTB of Greenhalgh into Branch Prediction scheme of Bose.



As to claim 2, the modification teaches the processor of claim 1, wherein the uncertainty value for each of the plurality of branch predictions is subtracted (see Fig. 3, Reset; Note, resetting all bits to zero is equivalent to subtracting 1 from each of bits that are logical 1) from the accumulated uncertainty counter when each of the plurality of branch predictions is retired or flushed (see Fig. 3, Flush) from the processor pipeline.  

As to claim 3, the modification teaches the processor of claim 1, wherein the throttle unit is further configured to reduce a prediction rate (slow the rate of instruction fetching, see Paragraph 26; Note, slowing down instruction fetching directly slows down prediction rate because it slows down having to predict the branches for the instructions) for a first execution thread based on the accumulated uncertainty counter exceeding one or more uncertainty thresholds (see Fig. 4, Step 445).  

As to claim 7, the modification teaches the processor of claim 1, further comprising: a conditional predictor configured to assign a confidence level (1 or 0, see Paragraph 18) for each of the plurality of branch predictions generated by the branch predictor (predicts a branch, see Fig. 1, BRU 135 and see Paragraph 17), wherein the processor is configured to assign the uncertainty value for each of the plurality of branch predictions based at least in part on the confidence level (low confidence, see Paragraph 18).

Allowable Subject Matter

Claims are 4-6, 12-14, and 17-19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant's arguments filed 7/28/2021 have been fully considered but they are moot in view of new grounds of rejections.

Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Gray et al. (U.S. Pub. 2016/0378661) discloses confidence level and arriving at an absolute certainty in speculative executions; 

Bouzguarrou et al. (U.S. P2019/0196833 discloses program counter, certainty, and BTB; and

Hennessy et al. (Computer Architecture: A Quantitative Approach, Pages 121-130) teaches that use of BTB holding next instruction address is common in Branch Prediction field.






Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HYUN NAM/Primary Examiner, Art Unit 2183            

/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182